Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on December
4, 2020.
Applicant’s cancellation of Claim 10 has been acknowledged.  Due to the cancelation of Claim 10 the 35 U.S.C. 112(b) rejection has been withdrawn
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provision Application No. 62/477294, filed March 27, 2017, is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1) first embodiment, and further in view of Tang et al. NPL 2007 “Multi-modal Imaging: Simultaneous MRI and Ultrasound Imaging for Carotid Arteries Visualization”.
	Regarding Claim 1, Peszynski et al. hereinafter Peszynski discloses an ultrasound probe (Abstract);
a body (Fig.2, Para [0026] – “Cable interconnects 38, sensor elements (which are piezoelectric elements, impedance matching layers, etc.) and other mechanical components 40 comprise the sensor” therefore the box shape in Fig.2 containing these elements is interpreted as the body) comprising one or more electrical components of the ultrasound probe (Para [0026] – “FIG. 2 also shows inner frame 36, disposed within the housing 28, and cable shield 34 extending to cable interconnects 38, which electrically connect the electrical conductors within transducer lines 24 to the sensor elements (not shown explicitly therein)”).;
	an outermost housing enclosing the ultrasound probe (Fig.2 – 28);
	an electromagnetic interference (EMI) shield surrounding the body and disposed between the body and the housing (Fig.2 – 46, Para [0028] – “The EMI shield, however, must cover continuously all signal and control circuits within the transducer”),
	a transducer disposed on a patient-facing surface of the ultrasound probe (Fig.2 – the acoustic lenses 44, 49 and the array stack are placed on the end opposite of the handle 26 therefore the transducer elements are on a patient-facing surface); and
a cable coupled to the body and configured to communicatively couple the ultrasound probe to an ultrasound imaging system of the multi-modality imaging system (Fig.1, Para [0024] – “The transducer includes a connector 22 at its proximal end for electrically connecting to the console. The connector 22 is attached to transducer lines or cabling 24 with lines or cabling physically connecting the connector to a transducer handle 26, and electrically connecting the connector to the transducer electronics/sensor interconnects (not shown in FIG. 1) disposed within transducer housing 28.” therefore the cabling is coupled to the transducer electronics in the body of the probe);
Conversely Peszynski does not teach an ultrasound probe configured for use in a multi-modality imaging system,
the EMI shield is configured to reduce interference between the ultrasound probe and one or more different imaging systems of the multi-modality imaging system;
the ultrasound probe comprises substantially non-ferromagnetic material.
However Tang et al. hereinafter Tang discloses an ultrasound probe configured for use in a multi-modality imaging system (Abstract – “Preliminary results suggest that US and MRI can operate concurrently with proper shielding”, Pgs.2603-2604 the experimental setup section of the materials and methods describes a probe used with an MRI system),
the EMI shield is configured to reduce interference between the ultrasound probe and one or more different imaging systems of the multi-modality imaging system (Pg.2603 Left Col. Final Para. – ;
the ultrasound probe comprises substantially non-ferromagnetic material (Pg. 2603-2604 bridging sentence – “Aluminum foil was contiguously applied to the entire length of US probe cable, engine box and the firewire cable” it is known in the art that aluminum is a non-ferromagnetic material, for clarification Fig.1 shows the entire probe and cable shielded by aluminum therefore “the entire length of US probe cable” is interpreted as including the probe).
Peszynski and Tang are both analogous arts considering they are both in the field of using EMI shielding materials for an ultrasound probe.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski to incorporate the ultrasound shielding and its application of Tang to achieve the same results. One would have motivation to combine because “with proper RF shielding of the cables and US transducer, the interference from US operation to MRI was much reduced.” (Pg.2605 Results first para.).
Regarding Claim 2, Peszynski and Tang disclose all the elements of the claimed invention as cited in Claim 1.
Peszynski further discloses the cable comprises a second EMI shield enclosing the cable (Fig.2 – cable shield 32).
Regarding Claim 3, Peszynski and Tang disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Peszynski further discloses the EMI shield is electrically coupled to the second EMI shield (Para [0026] – “An EMI shield 46 is arranged to meet electrically with, or overlap thin foil or metalized film, 48, which shield 46 is electrically connected to the foil/film shield 48 and cable shield 34”).
Conversely Peszynski does not teach the EMI shield comprises aluminum,
the EMI shield comprises aluminum (Pg. 2603-2604 bridging paragraph – “Suitable shielding was done on the US system to limit the radio frequency (RF) interference introduced into the MR images.  Aluminum foil was contiguously applied to the entire length of US probe cable, engine box and the firewire cable”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski to incorporate the ultrasound shielding and its application of Tang to achieve the same results. One would have motivation to combine because “with proper RF shielding of the cables and US transducer, the interference from US operation to MRI was much reduced.” (Pg.2605 Results first para.).
Regarding Claim 4, Peszynski and Tang disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Peszynski further discloses a thin foil covering a face of the transducer (Para [0026] – “The sensor are enclosed with a very thin metal shield comprising foil or metalized plastic film 48, bonded to an outer surface of acoustic lens 44”), wherein the EMI shield, the second EMI shield, and the thin foil provide approximately full EMI shielding of the body, the transducer, and the cable of the ultrasound probe (Para [0026] - “An EMI shield 46 is arranged to meet electrically with, or overlap thin foil or metalized film, 48, which shield 46 is electrically connected to the foil/film shield 48 and cable shield 34”, Para [0014] – “One embodiment of this invention includes a transducer or transducer assembly in which all transducer components, which may include the sensor, sensor stack, transducer array, sensor interconnects, cabling housing and system interconnects, are entirely shielded” therefore the shielding of the body, the sensors, and the cable provides full EMI shielding).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1) first embodiment, Tang et al. NPL 2007 “Multi-modal Imaging: Simultaneous MRI and Ultrasound Imaging for Carotid Arteries Visualization”, and further in view of Peszynski et al. (US 20040073118A1) second embodiment.
Regarding Claim 5, First embodiment of Peszynski and Tang disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Conversely the first embodiment of Peszynski does not teach the cable comprises an insulative outer layer surrounding the second EMI shield, and wherein the second EMI shield comprises a plurality of layers comprising one or more conductive wrap layers, one or more wire braid layers, or a combination thereof.
However Peszynski discloses in the second embodiment the cable comprises an insulative outer layer surrounding the second EMI shield (Fig.5 – Para [0034] – “Signal conductors 112 are included to electrically connect sensors to an ultrasound system” therefore the open end of Fig.5 is interpreted as the cable, Fig.5 shows outer flexible insulation layer 122 on the outside of metal braid or double counter wound monocoil 114 which is described as the shielding), and wherein the second EMI shield comprises a plurality of layers comprising one or more conductive wrap layers, one or more wire braid layers, or a combination thereof (Fig.5, Para [0034] – “A metal braid or double counter wound monocoil 114 is shown soldered to end fittings on the metal housing frame. Split housings 116 are shown clamped over a terminator with a braid or double monocoil soldered for continuous shielding”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Peszynski and Tang to incorporate the insulated shielding of the cable in the second embodiment of Peszynski to achieve the same results. One would have motivation to combine to protect the user and the cable in the first embodiment.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1), Tang et al. NPL 2007 “Multi-modal Imaging: Simultaneous MRI and Ultrasound Imaging for Carotid Arteries Visualization” and further in view of Taylor et al. (US 20140145781A1).
Regarding Claim 6, Peszynski and Tang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Peszynski does not teach one or more low noise amplifiers disposed within the body, wherein the cable has a length greater than three meters, and wherein visible image quality of the images obtained by the ultrasound probe is not significantly reduced by the length of the cable due to the presence of the one or more low noise amplifiers.
However Taylor et al. hereinafter Taylor discloses one or more low noise amplifiers disposed within the body (Para [0030] – “provide a buffer or amplifier in the ultrasound probe near the transducer to amplify the receive signal before the receive signal is transmitted along the cable.”), wherein the cable has a length greater than three meters (Para [0030] – “Ultrasound cables can be relatively long, such as 2 meters or more”, the reference is overlapping the claimed range and overlaps the range from the specification of longer than three meters which is within the range disclosed by the prior art and would have been obvious. See MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”), and wherein visible image quality of the images obtained by the ultrasound probe is not significantly reduced by the length of the cable due to the presence of the one or more low noise amplifiers (Para [0030] – “Ultrasound cables can be relatively long, such as 2 meters or more, and can present a relatively large parasitic load that can attenuate the low voltage receive signal. Accordingly, it can be desirable to provide a buffer or amplifier in the ultrasound probe”).
Peszynski and Taylor are both analogous arts considering they are both in the field of ultrasound probes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski and Tang to incorporate the amplifier of Taylor to .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Peszynski et al. (US 20040073118A1), Tang et al. NPL 2007 “Multi-modal Imaging: Simultaneous MRI and Ultrasound Imaging for Carotid Arteries Visualization” and further in view of Tchang et al. (US 20180263597A1).
	Regarding Claim 7, Peszynski and Tang disclose all the elements of the claimed invention as cited in Claim 1.
	Conversely Peszynski does not teach a fastener disposed on a non-transducer surface of the ultrasound probe, wherein the fastener is configured to hold the ultrasound probe in place relative to a patient, and a strap coupled to the fastener and configured to hold the ultrasound probe in place against the patient.
	However Tchang et al. hereinafter Tchang discloses a fastener disposed on a non-transducer surface of the ultrasound probe (Fig.8 shows the fastener attached on a non-transducer surface), wherein the fastener is configured to hold the ultrasound probe in place relative to a patient (Para [0001] – “the invention relates to a device for positioning, fixating and/or stabilizing said probe on a patient's body”), and a strap coupled to the fastener and configured to hold the ultrasound probe in place against the patient (Fig.1 – 120 a,b,c,d).
Peszynski and Tchang are both analogous arts considering they are both in the field of ultrasound probes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski and Tang to add the fixation device of Tchang to achieve the same results. One would have motivation to combine because it “ensures that there is a correct fixation of the probe at a specific place on the body” (Para [0012]).
Regarding Claim 8, Peszynski, Tang, and Tchang disclose all the elements of the claimed invention as cited in Claims 1 and 7.
Conversely Peszynski does not teach the fastener comprises a rotatable fastener rotatable about a central axis of the ultrasound probe, wherein rotation about the central axis allows an orientation of the ultrasound probe about the axis to be changed while the ultrasound probe is held against the patient via the strap.
However Tchang discloses the fastener comprises a rotatable fastener rotatable about a central axis of the ultrasound probe, wherein rotation about the central axis allows an orientation of the ultrasound probe about the axis to be changed while the ultrasound probe is held against the patient via the strap (Fig.3, Fig.4, Para [0067]-[0068] – “Base 101 comprises a generic ring 103, which is movably connected to the base 101. Ring 103 may be rotated around a virtual central axis. Ring 103 holds base module 102 which may be tilted around an axis perpendicular or any angle to the virtual central axis. Ring 103 and/or base 101 may comprise locking means 104 a,b,c,d for securing ring 103 in a preferred position.  Base module 102 comprises a receiver module 105 which is arranged for holding a customized or customizable adapter or receiver 106 for receiving and retaining a medical instrument such as an ultrasound probe”, Para [0089] – “The receiver 106 is rotationally movable with respect to the base 101 so as to enable orientation of the probe 200 with respect to the surface contact area”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peszynski and Tang to add the fixation device of Tchang to achieve the same results. One would have motivation to combine because it “ensures that there is a correct fixation of the probe at a specific place on the body” (Para [0012]).
Regarding Claim 9, Peszynski, Tang, and Tchang disclose all the elements of the claimed invention as cited in Claims 1, 7, and 8.
the EMI shield is configured to contact the housing such that heat may be transferred from the body to the EMI shield to the housing (Fig.2 shows no open space between the shielding of the body and the housing therefore any heat from the electronic components inside the body of the probe would be transferred from the components to the shield and to the housing).
Response to Arguments
Applicant’s arguments, pages 7-11, filed December 4, 2020, with respect to the 35 U.S.C. §103 rejection pertaining to Claims 1-4 have been fully considered however, the examiner does not consider this argument persuasive and the claim rejections will be maintained. The applicant appears to argue the combination of Peszynski and Tang does not teach all the elements required in independent claim 1.  Specifically applicant argues Tang does not disclose "wherein the ultrasound probe comprises substantially non-ferromagnetic material".  Applicant argues that in the examiners citation on pages 2603-2604 of Tang the engine box is not a component of the ultrasound probe.  However the citation states “Aluminum foil was contiguously applied to the entire length of US probe cable, engine box and the firewire cable” and to clarify the rejection the examiner has included Fig.1 which shows the entire probe shielded by aluminum which led the examiner to interpret “the entire length of US probe cable” as the cable and the probe.  It is known that commercially available ultrasound probes are made with a plastic housing therefore when the probe is wrapped in aluminum foil the probe is "comprising substantially non-ferro-magnetic material" for the specific purpose of not interfering with the RF signals of the MRI device as suggested by Tang.  Additionally the claim states the “probe comprises substantially non-ferromagnetic material” therefore Tang’s teaching is interpreted as enough in order to limit the effect of the amount of ferromagnetic/metal within the probe to be shielded from the RF signals.  Applicant further cites Para [0053] of the instant application to describe the probe.  Applicant then states Tang does not teach replacing the ferromagnetic parts of the probe with substantially non-ferromagnetic material.  However the limitation does not reflect the intended the part substitution as 
Applicant’s arguments, pages 11-12, filed December 4, 2020, with respect to the 35 U.S.C. §103 rejection pertaining to Claims 5-9,  have been fully considered pertaining to the claims not being taught by Peszynski and Tang in view of secondary references.  The arguments are based on the Applicant’s argued deficiencies of Claim 1 however, the examiner does not consider this argument persuasive based on examiners argument above therefore the claim rejections will be maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2006025892A – Hashimoto discloses an ultrasound probe with electromagnetic shielding of the circuit board, the transducer unit, and the cable
US 20120157853 A1 – Gelly et al. discloses an ultrasound probe incorporating electromagnetic interference shielding encompassing the active components as well as the cable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.L./Examiner, Art Unit 3793    

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793